UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Check One) x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2009 or o Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 0-12500 ISRAMCO, INC (Exact Name of registrant as Specified in its Charter) Delaware 13-3145265 (State or other Jurisdiction of Incorporation or Organization) I.R.S. Employer Number 4801 Woodway Drive, Suite 100E, HOUSTON, TX 77056 (Address of Principal Executive Offices) 713-621-5946 (Registrant’s Telephone Number, Including Area Code) Indicate by check whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
